IN THE SUPREME COURT OF THE STATE OF DELAWARE

COREY WASHINGTON,                        §
                                         §
       Defendant Below,                  § No. 196, 2022
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 0004018575A (K)
                                         §
       Appellee.                         §

                          Submitted: August 17, 2022
                          Decided:   September 14, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)     The appellant, Corey Washington, filed this appeal from a Superior

Court order denying his motion for correction of sentence. The State of Delaware

has moved to affirm the Superior Court’s judgment on the ground that it is manifest

on the face of Washington’s opening brief that the appeal is without merit. We agree

and affirm.

      (2)     The record reflects that, in February 2001, a Superior Court jury found

Washington guilty of one count of possession of cocaine with intent to deliver, one

count of maintaining a vehicle, two counts of possession of cocaine within 1000 feet
of a school, one court of resisting arrest, one count of driving with suspended or

revoked license, and one count of possession of drug paraphernalia. After granting

the State’s petition to declare Washington an habitual offender, the Superior Court

sentenced Washington, effective April 27, 2000, to life imprisonment plus nine

years.     This Court affirmed the Superior Court’s judgment on direct appeal.1 In

2007, this Court affirmed the Superior Court’s denial of Washington’s second

motion for postconviction relief under Superior Court Criminal Rule 61.2

         (3)    In October 2017, the Superior Court granted the request of

Washington’s counsel for a certificate of eligibility to file a petition to modify

Washington’s habitual offender sentence under 11 Del. C. § 4214(f). After briefing

on the petition to modify, the Superior Court granted the petition on December 11,

2018. The Superior Court reduced Washington’s life imprisonment sentence for

possession of cocaine with intent to deliver to thirty-five years of Level V

incarceration suspended after fifteen years for decreasing levels of supervision. The

remainder of Washington’s sentence was unchanged. Washington subsequently

filed an unsuccessful motion to further modify his sentence.

         (4)    On May 4, 2022, Washington filed a motion for correction of sentence.

The Superior Court denied the motion, finding it repetitive, the sentence appropriate



1
    Washington v. State, 2002 WL 440253 (Del. Mar. 18, 2002).
2
    Washington v. State, 2007 WL 4110636 (Del. Nov. 20, 2007).


                                               2
for the reasons stated at sentencing, and already addressed by the previous petition

to modify under Section 4214(f). This appeal followed.

       (5)    This Court reviews the denial of a motion for correction of illegal

sentence for abuse of discretion.3 We review questions of law de novo.4 A sentence

is illegal if it exceeds statutory limits, violates double jeopardy, is ambiguous with

respect to the time and manner in which it is to be served, is internally contradictory,

omits a term required to be imposed by statute, is uncertain as to its substance, or is

a sentence that the judgment of conviction did not authorize.5 Although the Superior

Court appeared to treat Washington’s motion as a motion for reduction of sentence

under Superior Court Criminal Rule 35(b) instead of a motion for correction of

illegal sentence under Superior Court Criminal Rule 35(a), we affirm the Superior

Court’s denial of the motion on the alternative grounds that his sentences are not

illegal.6

       (6)    As he did below, Washington argues in his opening brief that his

sentences for possession of cocaine with intent to deliver (thirty-five years of Level

V incarceration suspended after fifteen years) and two counts of possession within



3
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
4
  Id.
5
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
6
  See Unitrin, Inc. v. Am. Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (stating that this Court
may affirm a trial court's decision “on the basis of a different rationale than that which was
articulated by the trial court”).


                                              3
1000 feet of a school illegal (two years of Level V incarceration for each count) are

illegal because the Ned Carpenter Act7 eliminated or modified those offenses in

2011. This argument is without merit. As the State emphasizes in its motion to

affirm, the Ned Carpenter Act “did not apply retroactively to any violation that

occurred prior to September 1, 2011.”8 Washington’s sentences for possession of

cocaine with intent to deliver and possession within 1000 feet of a school are thus

not illegal.

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                                  BY THE COURT:


                                                  /s/ Collins J. Seitz, Jr.
                                                       Chief Justice




7
 78 Del. Laws ch. 13 (2011).
8
 Ayala v. State, 204 A.3d 829, 838-39 (Del. Feb. 11, 2019). See also 78 Del. Laws, c. 13 § 66;
16 Del. C. § 4791.


                                              4